In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-372 CV

____________________


BETTY BASHA, Appellant


V.


MICHAEL PATRICK HARRIS AND ROBERT E. HARRIS, 

d/b/a BOB HARRIS ELECTRIC CO., Appellees




On Appeal from the County Court at Law No. 1
Jefferson County, Texas

Trial Cause No. 98464




MEMORANDUM OPINION (1)
	On October 7, 2004, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why she needed time for filing the record.  Appellant did not respond.  The
appellant is not entitled to proceed without payments of costs.  Tex. R. App. P. 20.1. 
There being no satisfactory explanation for the failure to file the record, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.
									PER CURIAM
Opinion Delivered November 18, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.